Exhibit 10.2
 
PURCHASE AND SALE AGREEMENT
 
 
This PURCHASE AND SALE AGREEMENT (this “Agreement”) is effective the  day of
February, 2010, by and between CORNICHE DEVELOPMENT, INC., a Washington
corporation (“Seller”), and RETAIL OPPORTUNITY INVESTMENTS CORP., a Delaware
corporation (“Buyer”).


RECITALS


A. Seller owns all right, title and interest in the land and all improvements
thereon, including an approximately 74,130 square foot shopping center, commonly
known as The Market at Lake Stevens, located at 208 91st Avenue NE, Lake
Stevens, Snohomish County, Washington, the legal description of which is
attached as Exhibit A (the “Property”).  If no legal description is attached,
then the Property is shown generally on the site plan attached as Exhibit A-1,
and the legal description of the Property shall be as contained in the
Preliminary Commitment (defined in Section 5), subject to Buyer’s and Seller’s
reasonable approval.


B. Seller has agreed to sell to Buyer, and Buyer has agreed to purchase from
Seller, the Property on the terms and conditions set forth in this Agreement.
TERMS


NOW, THEREFORE, the parties agree as follows:
 
1. Purchase and Sale of Property.  Subject to the terms and conditions set forth
in this Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase
from Seller, the Property.  The Property also includes the personal property
used in the operation of the Property, which shall be conveyed to Buyer at
closing pursuant to a bill of sale in the form attached as Exhibit B.  The list
of personal property to be conveyed shall be provided by Seller to Buyer within
ten (10) days after the Effective Date (as defined in Section 3).  The Property
also includes any and all water, access and other rights, easements, and
interests appurtenant to the Property, and all construction warranties related
to the improvements on the Property.


2. Purchase Price.  The purchase price (“Purchase Price”) for the Property shall
be Sixteen Million One Hundred Fifty Thousand and No/100 Dollars
($16,150,000.00).  The Purchase Price will be paid in cash at closing.  The
entire Purchase Price shall be allocated to real property and the improvements
thereon.
 
3. Earnest Money.  Within three (3) business days after mutual execution and
delivery of this Agreement (the “Effective Date”), Buyer shall pay Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) as earnest money (the “Earnest
Money”) in cash. The Earnest Money shall be deposited with First American Title
Insurance Company of Oregon (the “Title Company”), 200 SW Market Street,
Suite 250, Portland, Oregon 97201, Attention:  Rachael Bushnell, and shall be
deposited into an interest-bearing escrow account with the Title Company in
accordance with the terms of this Agreement.  Upon Buyer’s waiver of its
conditions set forth in Sections 6.1 through 6.4, Buyer shall deposit an
additional Two Hundred Fifty Thousand and
 
 
 
1

--------------------------------------------------------------------------------

 
No/100 Dollars ($250,000.00) in escrow as additional Earnest Money, and the
entire Earnest Money deposit shall be nonrefundable to Buyer, except as
otherwise provided herein.  All Earnest Money shall be applied to the payment of
the Purchase Price at closing.  Any interest earned on the Earnest Money shall
be part of the Earnest Money.  All Earnest Money shall be returned to Buyer in
the event any condition to Buyer’s obligation to purchase the Property shall
fail to be timely satisfied or waived by Buyer or in the event this transaction
fails to close as a result of a casualty, condemnation, or default by Seller, as
further provided below.
 
4. Survey and Environmental Assessments.  During the Contingency Period (as
defined in Section 6), Buyer may, at its sole discretion and expense:
(a) commission a surveyor of Buyer’s choice to prepare an ALTA survey of the
Property; and (b) engage an environmental consultant of Buyer’s choice to
prepare a Phase I environmental site assessment of the Property.  Seller shall
cooperate with Buyer’s obtaining such survey and environmental site assessment.
Buyer shall not conduct or authorize a Phase II environmental site assessment,
or any other form of intrusive or invasive inspection or testing of the
Property, without Seller's prior written consent, which shall not be
unreasonably withheld, conditioned or delayed.
 
5. Title Documents.  On or before the fifth (5th) day following the Effective
Date, Seller shall deliver to Buyer a preliminary commitment for title insurance
issued by Title Company (the “Preliminary Commitment”), along with all
documents, whether recorded or unrecorded, referred to in the Preliminary
Commitment (“Title Documents”).  Buyer shall have until three (3) days following
Buyer’s receipt of the Preliminary Commitment and the Title Documents to give
Seller written notice of Buyer’s disapproval of any condition or exception to
title affecting the Property (“Buyer’s Title Notice”).  If Buyer disapproves of
any such matter of title, then, within five (5) days after Seller’s receipt of
Buyer’s Title Notice, Seller shall give Buyer written notice (“Seller’s Title
Notice”) of those disapproved title conditions and exceptions, if any, that
Seller elects to eliminate from the title policy and as exceptions to title, or
otherwise to correct.  Seller’s failure to deliver Seller’s Title Notice within
such five (5)-day period shall be deemed Seller’s election not to eliminate from
the title policy the title conditions and exceptions noted in Buyer’s Title
Notice.  If Buyer approves of Seller’s Title Notice, Seller shall eliminate from
the title policy, by the Closing Date, those disapproved title conditions and
exceptions that Seller has elected to eliminate in Seller’s Title Notice, and
any failure to eliminate such exceptions or cure such objections shall
constitute a default by Seller giving rise to the rights established pursuant to
Section 16 below.  If Buyer does not approve of Seller’s Title Notice by written
notice to Seller given within five (5) days after Seller's Title Notice, this
Agreement shall terminate as provided in Section 7.  All title exceptions not
objected to by Buyer and all title exceptions Seller elects not to eliminate in
Seller’s Title Notice shall be “Permitted Exceptions.”
 
6. Buyer’s Closing Conditions.  The conditions set forth in this Section are
solely for the benefit of Buyer and may be waived only by Buyer and, except as
otherwise specifically set forth herein, only if such waiver is set forth in a
writing signed by Buyer.  Closing and Buyer’s obligations with respect to the
transaction contemplated by this Agreement are subject to the satisfaction of
the conditions set forth in Sections 6.1 through 6.4 and 6.6 (other than the
Haggen Foods estoppel) on or before March 1, 2010 (the “Contingency
Period”).  Closing and Buyer’s obligations with respect to the transaction
contemplated by this Agreement are subject to the satisfaction of the conditions
set forth in Sections 6.5, 6.6 (with regard to the Haggen Foods estoppel) and
6.7 on or before the Closing Date.
 
 
2

--------------------------------------------------------------------------------

 
6.1 Review and Approval of Documents and Materials.  On or before the expiration
of the Contingency Period, Buyer shall have approved any documents and materials
delivered by Seller to Buyer pursuant to this Section.  Seller may deliver
documents and materials to Buyer by courier or by electronic delivery. Unless
otherwise noted below with respect to any specific item, within five (5) days
after the Effective Date of this Agreement, Seller shall deliver to Buyer, for
Buyer’s review and approval, the following documents and materials respecting
the Property, which are in Seller’s possession, custody, or control
(collectively, the “Seller’s Documents”):
 
6.1.1 Real and personal property tax statements for the most recent tax year.
 
6.1.2 All environmental reports, studies and assessments concerning the
Property.
 
6.1.3 All soils, geotechnical, drainage, seismological and engineering reports,
studies and assessments concerning the Property.
 
6.1.4 Any CC&Rs, management agreements or other agreements relating to all or
any portion of the Property excluding Seller's mortgage loan documents.
 
6.1.5 All tenant leases and other occupancy or use agreements and any amendments
thereto concerning the Property (the “Leases”) along with any tenant financial
statements, and a current rent roll and aged receivables report for the
Property.
 
6.1.6 Operating statements, copies of sales reports and CAM reports and
reconciliations for the Property for the current year to date, and the previous
four (4) calendar years.
 
6.1.7 All certificates of occupancy for the Property.
 
6.1.8 All service contracts and construction and equipment warranties.
 
6.2 Inspections.  During the Contingency Period, Buyer shall have approved the
condition of the Property in Buyer’s sole discretion.  Seller shall permit Buyer
and its agents, at Buyer’s sole expense and risk, to enter the Property, at
reasonable times after reasonable prior notice to Seller and after prior notice
to tenants of the Property as required by the Leases, if any, to conduct
nonintrusive and noninvasive inspections, investigations, tests, and studies
concerning the Property.  Buyer, at its expense, may also undertake the
following activities with respect to the Property: (i) third-party review of any
environmental, geotechnical and other reports provided by Seller;
(ii) preparation of design, planning or density studies; (iii) nonintrusive and
noninvasive engineering reviews, including review of building structure and
mechanical systems; (iv) preparation of an independent market survey and other
reports; (v) review of historic preservation issues; (vi) review of local
government files and documents, as well as applications and correspondence
between and on behalf of Seller and any local government; and (vii) other
matters pertaining to the title, physical condition or any other aspect of the
Property.  Buyer shall also have the right to discuss this Agreement and the
Property with third parties (other than tenants under Leases), including
lenders, contractors and government officials and representatives, provided that
Buyer shall reasonably cooperate to allow Seller or its appointed representative
to participate in any meetings or communications with governmental officials and
 
 
3

--------------------------------------------------------------------------------

 
representatives if time allows.  Buyer shall not submit any permit applications
to any governmental authority which could result in any additional obligation
being placed with Seller or the Property prior to Closing, if any.
 
6.2.1  Seller or Seller's designee may accompany Buyer and/or its agents or
contractors when exercising Buyer's right of entry under this Section 6.2 if
time allows.  Buyer shall reasonably cooperate in attempting to provide oral or
written notice to Seller prior to entering onto the Property with Seller in
advance of such entry.  All access, inspections, tests and studies shall be
permitted and conducted on the following terms and conditions:
 
(i)           Buyer shall pay for all inspections, tests and studies ordered by
Buyer.
 
(ii)           In connection with any entry by Buyer or its agents, employees or
contractors onto the Property, Buyer shall conduct such entry and any
inspections in connection therewith so as to minimize interference with Seller's
business on, and Seller's tenants' occupancy of, the Property, and in compliance
with all applicable laws and agreements.
 
(iii)           Buyer shall indemnify and hold Seller harmless from and against
all costs, expenses, damages, liabilities, liens or claims, including, without
limitation, attorneys' fees and court costs, directly related to any entry on
the Property by Buyer, its agents, employees or contractors in the course of
performing inspections, tests and/or inquiries provided for under this
Agreement, or resulting from any conditions on the Property created by Buyer's
entry and testing (but not including any claims resulting from the discovery or
disclosure of pre-existing physical or environmental conditions or the
non-negligent aggravation of pre-existing physical or environmental conditions
on, in, under or about the Property).  The foregoing indemnity shall survive the
Closing Date or earlier termination of this Agreement.  Buyer shall also
promptly repair any damage done to any portion of the Property in connection
with the exercise of its rights under this Section 6.2, and restore the Property
to its prior condition.


6.2.2           As additional consideration for the transaction contemplated in
this Agreement, Buyer must provide to Seller, immediately following the receipt
of same by Buyer, copies of any and all reports, tests or studies involving
contamination of or other environmental concerns relating to the Property and
copies of all other third Property studies, reports, and tests promptly after
this Agreement terminates without Closing; provided, however, Buyer shall have
no obligation to cause any such reports, tests or studies to be performed on the
Property.  Seller acknowledges that Buyer has not made and does not make any
warranty or representation regarding the truth or accuracy of any such studies,
reports or tests.
 
6.3 Financing.  On or before the expiration of the Contingency Period, Buyer’s
satisfaction with Buyer’s financing, if any.
 
6.4 Audit Inquiry and SEC Compliance.  On or before the expiration of the
Contingency Period, Seller shall have reasonably cooperated with Buyer under
this Section 6.4.  Seller acknowledges that Buyer may be required to make
certain filings with the Securities and Exchange Commission (the "SEC Filings")
that relate to the most recent preacquisition fiscal
 
 
 
4

--------------------------------------------------------------------------------

 
year (the "Audited Year") and the current fiscal year through the date of
acquisition (the "Stub Period") for the Property.  Seller agrees to reasonably
assist Buyer in preparing the SEC Filings and to provide access to Buyer’s
information reasonably required in connection thereto.
 
6.5 Representations, Warranties and Covenants of Seller.  On and as of the
Closing Date, Seller shall have duly and timely performed each and every
material agreement to be performed by Seller hereunder and Seller’s
representations and warranties set forth in this Agreement shall be true and
correct in all material respects.
 
6.6 Estoppel Certificates.  Seller shall use commercially reasonable efforts to
obtain an estoppel statement from each tenant, substantially in the form of
Exhibit F (“Tenant Estoppels”).  If, by February 27, 2010, Seller has not
received Tenant Estoppels from all tenants, Buyer shall accept a certificate of
Seller (“Seller’s Lease Certificate”) certifying, to Seller’s knowledge, those
matters included in the attached form of Tenant Estoppel regarding the lease(s)
with such tenant(s).  Buyer may terminate this Agreement and obtain a refund of
the Earnest Money on or before the end of the Contingency Period if Buyer is not
satisfied, in its sole discretion, with the contents of the Tenant Estoppels and
any Seller’s Lease Certificates.  Notwithstanding the foregoing, Seller shall
continue up until the Closing Date to attempt to obtain a Tenant Estoppel for
each tenant that was not provided one as provided herein.  Further, it shall
remain a condition to closing that Buyer shall receive a completed estoppel
certificate from Tenant Haggen Foods on or before the Closing Date.
 
6.7 Title Insurance.  On and as of the Closing Date, the Title Company shall be
irrevocably committed to issue to Buyer an ALTA Standard Owners form Title
Policy (ALTA 2006 form) in the amount of the Purchase Price.
 
7. Termination.  If any condition set forth in Section 6 is not timely satisfied
or waived by Buyer in writing for any reason, this Agreement shall automatically
terminate.  Upon any such termination, all Earnest Money shall be immediately
refunded to Buyer and this Agreement shall be of no further force or effect,
except as expressly provided otherwise herein.
 
8. Representations and Warranties.
 
8.1 Seller’s Representations and Warranties.  Seller represents and warrants
(which representations and warranties are true and correct on and as of the date
of this Agreement and shall be true and correct in all material respects on and
as of the Closing Date) to Buyer that:
 
8.1.1 Fee Title.  Seller is the sole current legal and beneficial fee simple
title holder of the Property and has the authority and power to enter and
execute this Agreement and convey the Property to Buyer free and clear of the
claims of any third party or parties (including, without limitation, any
elective share, dower, curtesy or community property rights of any spouse),
except for the Permitted Exceptions without further authorization or signature
of any other person;
 
8.1.2 Leasing Commissions.  There are as of the date hereof, and there shall be
on the Closing Date, no leasing commissions due or owing, or to become due and
owing, in connection with any leases, licenses or other occupancy agreements in
 
 
 
5

--------------------------------------------------------------------------------

 
connection with the Property, except as set forth in Section 18.10.  Except as
set forth in Section 18.10, Seller shall be solely responsible for paying all
leasing commissions for any Leases and New Leases (as defined in Section 9.2)
entered into prior to closing.
 
8.1.3 Leases.  There are as the date hereof, and there shall be on the Closing
Date, no leases, licenses or other occupancy agreements in connection with the
Property except for the Leases included in the Seller’s Documents and any New
Leases (as defined in Section 9.2).
 
8.1.4 Condemnation.  Seller has no knowledge of and has received no written
notice of any pending or contemplated condemnation proceedings affecting all or
any part of the Property.
 
8.1.5 Structural.  To Seller’s knowledge, there are no material latent defects
in the condition of the improvements on the Property that require repair for the
safe operation of the Property.


 
8.1.6 Zoning/Violations.  There is not now pending nor, to Seller’s knowledge,
are there any proposed or threatened proceedings for the rezoning of the
Property or any portion thereof.  During the period of Seller’s ownership of the
Property, to Seller's knowledge no zoning, subdivision, environmental, hazardous
waste, building code, health, fire, safety or other law, order, ordinance, or
regulation has been violated by the continued maintenance, operation or use of
the Property, including, without limitation, the improvements located thereon
and any parking areas.
 
8.1.7 Permitted Exceptions.  To Seller's knowledge, Seller has performed all
obligations under and is not in default in complying with the terms and
provisions of any of the covenants, conditions, restrictions, rights-of-way or
easements constituting one or more of the Permitted Exceptions existing as of
the date hereof.
 
8.1.8 Permits.  To Seller’s knowledge, all permits, licenses, authorizations and
certificates of occupancy required by governmental authorities for Seller’s
management, occupancy, and operation of the Property are in full force and
effect.
 
8.1.9 Litigation.  No proceeding, suit or litigation relating to the Property or
any part thereof, or Seller as it relates to its ownership of the Property or
any aspect of the Property, is pending or, to Seller’s knowledge, threatened in
any tribunal.  Seller is not the subject of, nor during the two (2) years prior
to the Effective Date has Seller been the subject of,  nor has Seller received
any written notice of or threat that it has or will become the subject of, any
action or proceeding under the United States Bankruptcy Code, 11 U.S.C. §  101,
et seq. (“Bankruptcy Code”), or under any other federal, state or local laws
affecting the rights of debtors and/or creditors generally, whether voluntary or
involuntary and including, without limitation, proceedings to set aside or avoid
any transfer of any interest in property or obligations, whether
 
 
6

--------------------------------------------------------------------------------

 
 
denominated as a fraudulent conveyance, preferential transfer or otherwise, or
to recover the value thereof or to charge, encumber or impose a lien thereon.
 
8.1.10 FIRPTA.  Seller is not a “foreign person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
 
8.1.11 Development.  Except as may be contained in the Permitted
Exceptions:  Seller has not entered into any written agreement currently in
effect with a third party, including, without limitation, any governmental
authority, relating to any development of the Property; and Seller has received
no notice and otherwise
has no knowledge of any restrictions on the ability of the Seller to develop or
expand any portion of the Property in the future, other than as may be set forth
in zoning and other applicable laws, ordinances, rules and regulations.
 
8.1.12 Agreements.  Seller is not a party to, and has no knowledge of, any
agreements relating to the Property currently in effect other than the contracts
provided to Buyer contained in the Seller’s Documents and the Permitted
Exceptions.


For the purposes of this Agreement, whenever the phrase "to Seller's knowledge"
or similar phrase is used, then it shall be deemed to refer to the actual
knowledge of Norma Horner,  without such person undertaking any
investigation.  To the extent the Seller’s Documents furnished or made available
to or otherwise obtained by Buyer prior to the expiration of the Contingency
Period contains express provisions or information that are inconsistent with the
foregoing representations and warranties, such representations and warranties
shall be deemed modified to the extent necessary to eliminate such inconsistency
and to conform such representations and warranties to such Seller’s
Documents.  Buyer acknowledges that Norma Horner is named solely for the purpose
of defining the scope of Seller’s knowledge and not for the purpose of imposing
any liability on or creating any duties running from such individuals to Buyer,
unless arising from fraud or intentional misrepresentation.  Buyer covenants
that it will bring no action of any kind against any such individuals related to
or arising out of the representations and warranties set forth in Section 8 of
this Agreement, unless arising from fraud or intentional misrepresentation.
 
Notwithstanding anything contained in this Agreement to the contrary, in the
event the Closing occurs, Buyer hereby expressly waives, relinquishes and
releases any right or remedy available to it at law, in equity or under this
Agreement to make a claim against Seller for damages that Buyer may incur, or to
rescind this Agreement and the transactions contemplated hereby, as the result
of any of Seller’s representations or warranties being untrue, inaccurate or
incorrect if Buyer knew that such representation or warranty was untrue,
inaccurate or incorrect at the time of the Closing and Buyer nevertheless closes
title hereunder.
 
If prior to the Closing, Seller becomes aware that any representation or
warranty set forth in this Agreement that was true and correct has become
incorrect due to changes in conditions or the discovery by Seller of information
of which Seller was unaware on the date of mutual execution of this Agreement,
then Seller shall promptly notify Buyer thereof and the representations and
warranties set forth herein which are to be remade and reaffirmed by Seller
 
 
7

--------------------------------------------------------------------------------

 
at the Closing shall be supplemented by such new information.  If such
notification occurs after expiration of the Contingency Period, and if in
Buyer’s reasonable judgment such change in condition or new information has a
material adverse impact on the Property or on the Buyer, Buyer may elect within
ten (10) days after receipt of such notice (or, if such notice is received less
than ten days prior to the Closing Date, Buyer may elect on or before the
Closing Date) to provide written notice to Seller of Buyer’s intent to terminate
this Agreement; provided, however, that Seller may within five (5) days after
receipt of such termination notice (or, if such termination notice is received
less than five days prior to the Closing Date, on or before the Closing Date)
notify Buyer of Seller’s intent to cure the condition causing such
misrepresentation prior to Closing, in which event Seller’s cure of such
condition shall be a condition precedent to Buyer’s obligations
hereunder.  Buyer’s termination of this Agreement and the return of all Earnest
Monies shall be Buyer’s sole remedy against Seller in the circumstances
described in this paragraph.
 
8.2 Buyer’s Representations and Warranties.  As of the Effective Date of this
Agreement, Buyer represents and warrants to Seller that Buyer (i) is duly
organized and existing under the laws of the State of Delaware; (ii) is
authorized to enter into the transaction contemplated in this Agreement;
(iii) has the power and authority to enter into this Agreement; and (iv) has not
filed voluntarily or involuntarily, for bankruptcy relief within the six
(6)-month period preceding the date hereof.
 
9. Maintenance of Property/Insurance/Leasing.
 
9.1 Operation and Maintenance.  From and after the Effective Date through
closing or the earlier termination of this Agreement, Seller shall: (a) manage,
maintain, operate, and service the Property, including the negotiation and
execution of new leases and modifications, extensions and renewals of existing
Leases (each a "New Lease" and collectively, the “New Leases”), consistent with
its current operations; (b) keep the Property and every portion thereof in
reasonably good working order and repair, subject to the terms of Section
15 below; (c) maintain Seller’s current property damage insurance on the
Property; and (d) not make any material alterations to the Property or remove
any personal property owned by Seller therefrom used in the operation of the
Property unless the personal property is lost, stolen, irreparably damaged, or
replaced with property of similar quality and quantity.
 
9.2 New Leases.  From and after the Effective Date through the closing or
earlier termination of this Agreement, Seller shall provide Buyer with copies of
any letters of intent for New Leases signed by the prospective tenant (or if no
letter of intent is available, a written description of the material terms of
the New Lease including the name of the tenant; the square footage and location
of the leased premises; the term; any free rent or other lease incentives; the
rent structure including any escalation provisions; projected rent start date,
tenant improvement and lease commission costs; and any other material financial
obligations) prior to executing a binding New Lease.  During such period, Seller
will enter into a New Lease of any portion of the Property or amend or modify
any current Lease only with the prior written consent of Buyer, which consent
shall not be unreasonably withheld; provided that Seller shall not be required
to obtain Buyer's consent to a tenant's renewal of its existing Lease on renewal
terms contained in such Lease, or to renew tenant John L. Scott’s lease for an
additional five year term, on the same
 
 
8

--------------------------------------------------------------------------------

 
terms and conditions as the current lease, except that rent will continue to
increase by the same amounts and at the same intervals as it increases under
such tenant’s current lease..
 
9.3 Assignment of Lease.  At Closing, Seller shall assign and Buyer shall assume
Seller’s obligations under all Leases and New Leases, pursuant to an assignment
of leases in the form attached as Exhibit C (the “Assignment of Leases”).
 
9.4 Service Contracts.  Seller shall not extend, renew, modify, or replace any
service contracts for the Property without the prior written consent of Buyer,
which shall not be unreasonably withheld or delayed, and which shall not be
required if such contract is in commercially reasonable form and substance and
may be terminated without penalty or any additional cost or liability on thirty
(30) or fewer days prior notice.
 
9.5 Assignment of Service Contracts.  At Closing, Seller shall assign to Buyer
all service contracts other than those that Seller terminates at Buyer's request
and which may be terminated by Seller without penalty or additional cost or
liability, and Seller shall also assign to Buyer all construction and equipment
warranties related to the Property, pursuant to an assignment of contracts and
warranties in the form attached as Exhibit D (the “Assignment of Contract and
Warranties”).
 
10. Closing.
 
10.1 Closing Date.  The purchase and sale of the Property will be closed on
April 1, 2010, or at such other time as the parties may mutually agree (the
“Closing Date”).  Buyer acknowledges Seller’s representation that Seller’s
existing loan on the Property may require at least thirty (30) days’ prior
notice of payment in full and that such loan may need to be paid only upon the
first (1st) day of a calendar month.  Buyer and Seller agree that upon Buyer’s
waiving the conditions set out in Sections 6.1 through 6.4 and 6.6 (except for
Haggen Foods’ estoppel), Buyer and Seller will cooperate in working with
Seller’s lender in an attempt to close the transaction by March 15, 2010, while
recognizing that closing prior to April 1, 2010, may not be feasible.
 
10.2 Manner and Place of Closing.  This transaction will be closed in escrow at
the offices of Title Company at the address set forth above, or at such other
place as the parties may mutually agree.  Closing shall take place in the manner
and in accordance with the provisions set forth in this Agreement.
 
10.3 Prorations, Adjustments.  All the then current year’s ad valorem real
property taxes, assessments (including LID and sewer assessments) and current
utility expenses, and all income under any agreement concerning the Property
that Buyer has approved to survive closing, and all rent and other expenses
payable by tenants under the Leases for the month in which Closing occurs shall
be prorated and adjusted between the parties as of the Closing
Date.  Notwithstanding the foregoing, if Closing occurs on a day other than the
first day of a month, and if such Closing Date is prior to April 1 at the
request of Buyer, then in prorating rental income Seller shall in addition
receive that portion of the collected rental income attributable to the period
beginning on the Closing Date and ending on the last day of the calendar month
in
 
 
9

--------------------------------------------------------------------------------

 
which Closing occurs that equals the amount of interest accruing on Seller's
mortgage loan during the same partial month period.
 
Rent and other expenses payable by tenants under the Leases which are delinquent
as of the Closing Date shall remain the property of Seller and Seller shall
retain the right to collect such amounts.  In addition, "true up" payments
received from tenants attributable to a year-end reconciliation of actual and
budgeted pass-through payments for 2010 shall be allocated among Seller and
Buyer pro rata in accordance with their respective period of ownership as set
forth below.  The amount of any unapplied and refundable security deposits under
the Leases held by Seller in cash at the time of Closing shall be credited
against the Purchase Price; accordingly, Seller shall retain the actual cash
deposits.  For purposes of calculating prorations, Buyer shall be deemed to be
in title to the Property, and, therefore entitled to the income therefrom and
responsible for the expenses thereof for the entire day upon which the Closing
occurs.  The amount of such prorations shall be initially performed at Closing
but shall be subject to adjustment in cash after the Closing as and when
complete and accurate information becomes available.  If such information is not
available at the Closing, Seller and Buyer agree to cooperate and use reasonable
efforts to make such adjustments no later than sixty (60) days after the Closing
(or as soon thereafter as may be practicable) with respect to common area
maintenance and other additional rent charges (including pass-throughs for real
estate and personal property taxes and special assessments) payable by tenants
under Leases.  At Closing, if all or any portion of the Property is specially
assessed or taxed due to its use or classification, Seller shall pay and be
solely responsible for any deferred tax, roll-back tax, and related charge,
fine, penalty or other amount regardless of the period to which the same
relates.  All municipal, county, state, and federal excise, transfer and
documentary stamp taxes shall be paid by Seller at the time of Closing.  This
Section 10.3 shall survive the Closing.


Seller has presently commenced an appeal of the ad valorem property taxes levied
against the Property.  If such appeal is not resolved prior to the Closing Date,
then at Closing Seller shall assign to Buyer all of its right, title and
interest pursuant to such appeal, and Buyer shall not be required to reimburse
Seller for any expenses prior to the Closing Date which Seller incurs in
connection with the appeal.  Buyer agrees, following the Closing Date, that in
the event Buyer elects, in its sole discretion, to pursue the appeal to
completion, and if the resolution of the appeal results in a reduction of any ad
valorem property taxes levied against the Property prior to the Closing Date,
then Seller shall be entitled to a refund of its taxes paid and attributable to
the period prior to the Closing Date.
 
10.4 Closing Events.  Provided the Title Company has received the sums and is in
a position to cause title to the Property to be conveyed to Buyer and the Title
Policy to be issued as described herein, this transaction will be closed on the
Closing Date as follows:
 
10.4.1 The Title Company will perform the prorations described in Section 10.3,
and the parties shall be charged and credited accordingly.
 
10.4.2 Buyer shall pay the Purchase Price for the Property in cash, and less
refundable deposits held by Seller under the Leases, adjusted for the charges
and credits set forth in this Section, with a credit for the entire amount of
all Earnest Money previously paid and all interest accrued thereon.
 
 
10

--------------------------------------------------------------------------------

 
10.4.3 Buyer and Seller shall execute and deliver the Assignment of Leases and
Assignment of Contracts and Warranties.
 
10.4.4 Seller shall execute and deliver a statutory warranty deed (the “Deed”)
conveying and warranting to Buyer fee simple title in the Property free and
clear of all liens and encumbrances except the Permitted Exceptions.  The
conveyance shall be free from community property, dower or statutory rights,
taxes, assessments and all other liens and encumbrances of any kind, without
exceptions, unless otherwise specified herein, so as to convey to Buyer good and
marketable title to all the Property free and clear of all liens, encumbrances
and defects except the Permitted Exceptions.
 
10.4.5 The Title Company will deliver its commitment letter committing to issue
the Title Policy described in Section 11 upon recordation of the closing
documents.  Seller shall pay the title insurance premium for an ALTA standard
coverage owner’s policy in the amount of the Purchase Price and the charges for
obtaining and recording instruments required to clear title.  Buyer shall pay
any additional premium for additional coverages and endorsements requested by
Buyer.
 
10.4.6 The Title Company will record the Deed and Buyer shall be responsible for
the standard recording fees of the recorder therefor.
 
10.4.7 The escrow fee shall be divided equally between the parties.
 
10.4.8 Seller shall deliver to the Title Company and Buyer at closing an
affidavit certifying that there are no unrecorded leases or agreements upon the
Property, that there are no mechanics’ or statutory liens against the Property
(or any claims to such liens) and that Seller is not a “foreign person” under
FIRPTA and any similar state law in form satisfactory to Buyer.
 
10.4.9 Seller shall have complied with all requirements of the State of
Washington for the recording of the Deed.
 
10.5 Seller’s Assistance with Transition.  Promptly after Closing, Seller shall
instruct its property manager to promptly deliver letters to each tenant
notifying them of the change in ownership of the Property and the address for
future rent payments to be sent, which address will be provided by Buyer.  Buyer
shall approve the form of letter to be sent to tenants.  Seller shall further
reasonably cooperate with the Property ownership transition issues, at no
additional cost or liability to Seller, for a period of up to 60 days after
Closing.
 
11. Title Insurance.  As soon as reasonably practicable after the Closing Date,
Seller shall cause Title Company to furnish Buyer with an ALTA standard coverage
owner’s policy of title insurance (2006 form) in the amount of the Purchase
Price, together with such additional coverages and endorsements, as Buyer may
require, including extended coverage, in a form satisfactory to Buyer, insuring
fee title to the Property in Buyer, subject only to the Permitted Exceptions
(the “Title Policy”); provided, however that, consistent with Section 10.4.5
above, Seller shall be required to pay only the cost of the ALTA standard
owner’s policy in the amount of the Purchase Price, and Buyer shall pay
additional charges for any additional coverages.
 
 
11

--------------------------------------------------------------------------------

 
12. Possession.  Seller shall deliver exclusive possession of the Property to
Buyer on the Closing Date, subject to the rights of tenants under Leases.  The
respective rights and obligations of the parties not satisfied at or before
Closing shall survive the delivery of the Deed and shall be binding upon and
inure to the benefit of the parties and their respective heirs, assigns,
successors, administrators and executors.  Each of Seller’s representations,
warranties and covenants shall be deemed reaffirmed as of the Closing Date and
each of the representations, warranties and covenants shall survive closing and
delivery of the Deed for one (1) year.
 
13. Environmental Matters.
 
13.1 Representations and Warranties.  Seller represents and warrants to Buyer
(which representations and warranties are true and correct as of the date hereof
and shall be true and correct in all material respects on and as of the Closing
Date) that:
 
(a)           To Seller’s knowledge, during Seller’s ownership of the Property
there have been no: (A) claims, complaints, notices, or requests for information
received by Seller with respect to any alleged violation of any Environmental
Law (as defined below) with respect to the Property, or (B) claims, complaints,
notices, or requests for information to Seller regarding potential or alleged
liability under any environmental law with respect to the Property.
 
(b)           To Seller’s knowledge, no conditions exist at, on, or under the
Property that would constitute a Hazardous Condition (as defined below).
 
(c)           To Seller’s knowledge, Seller is in compliance with all orders,
directives, requirements, permits, certificates, approvals, licenses, and other
authorizations relating to Environmental Laws with respect to the Property.
 
13.2 Definitions.
 
(a) Environmental Law shall mean (i) the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Section 9601 et seq.), as amended;
(ii) the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.), as amended; (iii) the Emergency
Planning and Community Right to Know Act (42 U.S.C. Section 11001 et seq.), as
amended; (iv) the Clean Air Act (42 U.S.C. Section 7401 et seq.), as amended;
(v) the Clean Water Act (33 U.S.C. Section  1251 et seq.), as amended; (vi) the
Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), as amended; (vii)
the Hazardous Materials Transportation Act (49 U.S.C. Section 1801 et seq.), as
amended; (viii) the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
Section 136 et seq.), as amended; (ix) the Safe Drinking Water Act (42 U.S.C.
Section 300f et seq.), as amended; (x) any state, county, municipal or local
statutes, laws or ordinances similar or analogous to the federal statutes listed
above; (xi) any rules or  regulations adopted pursuant to or to implement the
statutes, laws, ordinances and amendments listed above; and (xii) any other law,
statute, ordinance, amendment thereto, rule, regulation, order or the like
relating to environmental, health or safety matters.
 
(b) Hazardous Condition shall mean  any condition caused by a legally reportable
release of Hazardous Material to soil, surface water or groundwater on, in,
under or about the Property that occurred during Seller’s ownership of the
Property such that the presence
 
 
12

--------------------------------------------------------------------------------

 
on, in, under or about the Property (including groundwater and surface water) of
the Hazardous Material obligated or obligates the Seller to perform removal or
remedial action under any applicable Environmental Law in effect prior to or as
of Closing.
 
(c) Hazardous Materials shall mean any chemical, substance, waste, material,
equipment or fixture defined as or deemed hazardous, toxic, a pollutant, a
contaminant, or otherwise regulated under any Environmental Law, including, but
not limited to, petroleum and petroleum products, waste oil, halogenated and
non-halogenated solvents, PCBs, and  asbestos containing material.
 
14. Condition of Property.  BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR
SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN, SELLER HAS NOT
MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO (I) VALUE; (II) THE INCOME TO BE DERIVED FROM THE PROPERTY; (III) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY
CONDUCT THEREON, INCLUDING THE POSSIBILITIES FOR FUTURE DEVELOPMENT OF THE
PROPERTY; (IV) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (V) THE MANNER, QUALITY,
STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY; (VI) THE NATURE, QUALITY OR
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY; (VII) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY
LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY
OR BODY; (VIII) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY; (IX) COMPLIANCE WITH ANY ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATION, ORDERS OR
REQUIREMENTS, INCLUDING BUT NOT LIMITED TO, TITLE III OF THE AMERICANS WITH
DISABILITIES ACT OF 1990, AND REGULATIONS PROMULGATED UNDER ANY OF THE
FOREGOING; (X) THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AT, ON, UNDER, OR
ADJACENT TO THE PROPERTY; (XI) THE CONTENT, COMPLETENESS OR ACCURACY OF THE DUE
DILIGENCE MATERIALS OR PRELIMINARY REPORT REGARDING TITLE; OR (XII) THE
CONFORMITY OF THE PROPERTY TO PAST, CURRENT OR FUTURE APPLICABLE ZONING OR
BUILDING REQUIREMENTS. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT BUYER HAS BEEN
GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY AND REVIEW INFORMATION AND
DOCUMENTATION AFFECTING THE PROPERTY.  BUYER FURTHER ACKNOWLEDGES AND AGREES
THAT ANY INFORMATION MADE AVAILABLE TO BUYER OR PROVIDED OR TO BE PROVIDED BY OR
ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY, WAS OBTAINED FROM A VARIETY OF
SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND EXCEPT AS SET FORTH HEREIN MAKES NO
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF
 
 
13

--------------------------------------------------------------------------------

 
SUCH INFORMATION.  EXCEPT FOR SELLER’S REPRESENTATIONS AND WARRANTIES AS SET
FORTH HEREIN, SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY, OR THE
OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT
OR OTHER PERSON.  BUYER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM
EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE
ON AN “AS IS” CONDITION AND BASIS WITH ALL FAULTS.  BUYER REPRESENTS, WARRANTS
AND COVENANTS TO SELLER THAT, EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS AND
WARRANTIES AND COVENANTS SPECIFIED IN THIS AGREEMENT, BUYER IS RELYING SOLELY
UPON BUYER’S OWN INVESTIGATION OF THE PROPERTY.
 

            SELLER’S INITIALS    BUYER’S INITIALS  

 
By accepting the Deed to the Property, Buyer, on behalf of itself, its officers,
directors and its and their respective successors, shall forever release Seller,
its officers, directors, agents and employees, and its and their respective
successors, of and from any and all losses, liabilities, damages, claims,
demands, causes of action, costs and expenses, whether known or unknown, arising
out of or in any way connected with the Property, including, without limitation,
the condition of title to the Property (except for the warranties of Seller
contained in the Deed delivered by Seller at Closing) and the environmental
(except as set forth below) and structural condition of the Property.  Further,
by acceptance of the Deed to the Property, Buyer will thereby forever release
Seller of and from any environmental claims and causes of action existing now or
hereafter created or enacted, whether at common law or by federal, state,
county, or municipal law or ordinance except any reimbursement or contribution
claims which Buyer may have against Seller under any state or federal laws
regarding the release of any hazardous substances on the Property caused by
Seller.  Buyer agrees never to commence, aid in any way, or prosecute against
Seller, its officers, directors, agents and employees and its and their
respective successors, any action or other proceeding based upon any losses,
liabilities, damages, claims, demands, causes of action, costs and expenses,
covered in this paragraph.


The foregoing release shall not, however, affect Seller’s liability for or under
(a) any representations and warranties made specifically by Seller herein to the
extent same survive Closing as provided therein; or (b) any other obligations of
Seller identified herein which are to be performed after Closing.
 

             SELLER’S INITIALS    BUYER’S INITIALS  

 
15. Condemnation or Casualty.  If, prior to the Closing Date, any part of the
improvements are damaged or destroyed by fire or other casualty loss, Seller
shall restore the improvements to their previous condition (to the extent
insurance proceeds are available to Seller to do so) as soon as reasonably
possible, but, in any event, prior to the Closing Date.  If Seller is
 
 
14

--------------------------------------------------------------------------------

 
unable to do so, without fault and notwithstanding Seller's diligent, good faith
efforts, and if the cost of repair and restoration due to such casualty event
exceeds $200,000, then Buyer shall have the option to either (x) terminate this
Agreement by delivering written notice of termination to Seller, and receive a
refund of the Earnest Money, or (y) proceed with the purchase of the Property,
in which event at Closing Buyer shall be credited against the Purchase Price the
amount of all insurance proceeds or condemnation awards collected by Seller as a
result of any such damage or destruction (or such proceeds shall be assigned to
Buyer if not then collected), plus any insurance deductibles applicable to such
damage or destruction, less any monies actually expended by Seller to repair any
damage.  If the cost of repair and restoration of the Improvements due to such
casualty is $200,000 or less, then Seller shall assign to Buyer at Closing all
of its right, title and interest in any insurance proceeds payable as a result
of such casualty, and Seller shall credit against the Purchase Price any
insurance proceeds received by Seller prior to Closing with respect to such
casualty event.
 
If any part of the Property is condemned prior to Closing Date, Seller shall
promptly give Buyer written notice of such condemnation and Buyer and Seller
shall apply any proceeds received prior to Closing on a pro rata basis of any
condemnation award to reduce the Purchase Price provided herein; provided that
if such condemnation has a material adverse effect on the operation of the
Property, then Buyer may declare this Agreement terminated by delivering written
notice of termination to Seller, and receive a refund of the Earnest Money.
 
16. Legal and Equitable Remedies.
 
16.1 Default by Seller.  If Closing fails to occur as a result of a default by
Seller in the performance of its obligations under this Agreement, and if all
other conditions to Seller's obligations to consummate the sale of the Property
to be satisfied as of the date of such default or failure of condition have been
satisfied at the time of such default or failure, then, upon notice by Buyer to
Seller and Escrow Holder to that effect, Buyer’s sole remedy shall be to elect
to either (i) seek specific performance of Seller’s obligations hereunder, or
(ii) terminate this Agreement and receive the Earnest Money, together with an
additional sum from Seller equal to Buyer's actual out-of-pocket third party
costs and expenses in connection with this transaction in no event to exceed
Fifty Thousand Dollars ($50,000), in which event  this Agreement shall
automatically terminate and be of no further force or effect and neither party
shall have any further rights or obligations hereunder, other than pursuant to
any provision hereof which expressly survives the termination of this Agreement.
 
16.2 Default by Buyer.  In the event that this transaction fails to close by
reason of any default by Buyer, all Earnest Money shall be forfeited by Buyer
and released from escrow to Seller, which shall be Seller’s sole and exclusive
remedy on account of Buyer’s default.  Buyer shall only be in default or breach
under this Agreement, if Buyer has failed to cure a default hereunder within
three (3) business days from Buyer’s receipt of Seller’s written notice to cure
such breach; provided that the cure period shall not apply to Buyer's obligation
to pay any Earnest Money, or to Buyer's obligation to close the transaction on
the Closing Date.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IF THE
SALE OF THE PROPERTY IS NOT CONSUMMATED BY REASON OF A DEFAULT BY BUYER
HEREUNDER AFTER SELLER HAS GIVEN
 
 
15

--------------------------------------------------------------------------------

 
BUYER NOTICE AS SET FORTH IN SECTION 16.2 ABOVE, THEN BUYER SHALL HAVE NO
FURTHER RIGHT TO PURCHASE ALL OR ANY PORTION OF THE PROPERTY FROM SELLER, AND
SELLER SHALL BE ENTITLED TO RECEIVE FROM BUYER THE EARNEST MONEY AS SELLER’S
LIQUIDATED DAMAGES.  THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE AND
EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES SUFFERED BY SELLER AS A RESULT OF
BUYER’S FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT TO THIS
AGREEMENT.  IN ADDITION, BUYER DESIRES TO LIMIT THE AMOUNT OF DAMAGES FOR WHICH
BUYER MIGHT BE LIABLE SHOULD BUYER BREACH THIS AGREEMENT, AND SELLER DESIRES TO
AVOID THE COSTS AND LENGTHY DELAYS THAT WOULD RESULT IF SELLER WERE REQUIRED TO
FILE A LAWSUIT TO COLLECT ITS DAMAGES FOR A BREACH OF THIS
AGREEMENT.  THEREFORE, THE PARTIES AGREE THAT UNDER THE CIRCUMSTANCES EXISTING
AS OF THE DATE OF THIS AGREEMENT, THE LIQUIDATED DAMAGES PROVIDED FOR HEREIN
REPRESENT A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR AS A
RESULT OF SUCH FAILURE, AND SHALL BE SELLER’S SOLE REMEDY, EXCEPT FOR BUYER’S
OBLIGATIONS TO INDEMNIFY SELLER AS PROVIDED IN THIS AGREEMENT, WHICH SHALL
REMAIN REMEDIES OF SELLER IN ADDITION TO LIQUIDATED DAMAGES.  THE PARTIES
ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED TO BE
AND SHALL NOT CONSTITUTE A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE
AND REPRESENT LIQUIDATED DAMAGES TO SELLER.  BY PLACING THEIR INITIALS BELOW,
EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE IN THIS
SECTION AND THE FACT THAT SUCH PARTY WAS REPRESENTED BY COUNSEL OF ITS OWN
CHOOSING WHO, AT THE TIME THIS AGREEMENT WAS MADE, EXPLAINED THE CONSEQUENCES OF
THIS SECTION TO IT.  THIS SECTION DOES NOT LIMIT BUYER’S OBLIGATIONS WHICH, AS
OTHERWISE PROVIDED HEREIN, SURVIVE THE TERMINATION OF THIS AGREEMENT.
 
17. [Intentionally deleted]
 
18. Miscellaneous.
 
18.1 Partial Invalidity.  In the event and to the extent any provision of this
Agreement, or any instrument to be delivered by Buyer at closing pursuant to
this Agreement, is declared invalid or is unenforceable for any reason, such
provision shall be deemed deleted and shall not invalidate any other provision
contained in any such document.
 
18.2 Waiver.  Failure of either party at any time to require performance of any
provision of this Agreement shall not limit the party’s right to enforce the
provision.  Waiver of any breach of any provision shall not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.
 
18.3 Survival of Representations.  Each of the parties shall be deemed to have
reaffirmed each party's respective covenants, agreements, representations,
warranties and indemnifications in this Agreement as of the Closing Date and the
same shall survive the Closing
 
 
16

--------------------------------------------------------------------------------

 
Date and delivery of the instruments called for in this Agreement for one (1)
year, except as otherwise set forth herein.
 
18.4 Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, personal representatives,
successors and assigns.
 
18.5 Exchange.  Buyer will cooperate with Seller to allow Seller to accomplish
an IRC Section 1031 simultaneous or deferred exchange; provided Buyer will not
be required to delay the closing or incur expenses other than nominal additional
legal costs.
 
18.6 Notices.  All notices under this Agreement shall be in writing and hand
either delivered, which shall be effective upon such delivery, or sent by
(a) certified or registered mail, return receipt requested, in which case notice
shall be deemed delivered three (3) business days after deposit with postage
prepaid in the United States Mail, (b) a nationally recognized overnight
courier, in which case notice shall be deemed delivered one (1) business day
after deposit with that courier, or (c) telecopy or similar means, if a copy of
the notice is also sent by United States first-class mail in which case the
notice shall be deemed delivered upon transmission if sent before 5 p.m. Pacific
Time or the next business day, if sent after 5 p.m. Pacific Time, as follows:
 
 

 
If to Buyer:  
 
 
 
 
 
 
 
Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, New York 10577
Telephone:  914/272-8080
Facsimile:  914/272-8088
Attention:  Richard Schoebel
             
With a copy to: 
 
 
 
 
 
 
Dunn Carney Allen Higgins & Tongue LLP
851 SW Sixth Avenue, Suite 1500
Portland, OR  97204-1357
Telephone:  503/224-6440
Facsimile:  503/224-7324
Attention:  Kenneth S. Antell
             
If to Seller: 
 
 
 
 
 
 
 
 
 
If before March 25, 2010
Corniche Development, Inc.
919 Estates Drive
Breckenridge, CO  80424
P.O. Box 9872
Breckenridge, CO  80424
Telephone:  970-409-8892 (cell)
Facsimile:  (     )                                                          
Attention:  Norma Horner, President
 

 
 
17

--------------------------------------------------------------------------------

 
 

 
If to Seller: 
 
 
 
 
 
If March 25, 2010 or after
Corniche Development, Inc.
95220 Spring Tide Lane
Amelia Island FL  32034
Attention:  Norma Horner, President
             
With a copy to: 
 
 
 
 
 
 
Alston Courtnage & Bassetti LLP
1000 Second Avenue, Suite 3900
Seattle, WA 98104-1045
Telephone: 206.623.7600
Facsimile:  206.623.1752
Attention:  Thomas W. Read.
 



The addresses above may be changed by written notice to the other party.  If
Seller does not show a facsimile number above, notices to Seller by email at
normah123@me.com shall be sufficient as a facsimile if notice is provided
contemporaneously to Thomas W. Read as provided herein.
 
18.7 Time of Essence.  Except as otherwise specifically provided in this
Agreement, time is of the essence of each and every provision of this Agreement.
 
18.8 Modification.  This Agreement and any of its terms may only be changed,
waived, discharged or terminated by a written instrument signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.
 
18.9 Entire Agreement.  This Agreement (including any exhibits attached hereto)
contains the entire agreement between the parties and supersedes and replaces
all written and oral agreements previously made or existing between the parties
with respect to the subject matter of this Agreement.
 
18.10 Brokers.  Seller is represented in this transaction by the following
brokers and shall be solely responsible for any commission payable to such
broker:  Billy Sleeth and Paul Sleeth of Colliers International.  Buyer is not
represented by a broker in this transaction; provided, however, Buyer may pay a
separate commission to the above-referenced broker pursuant to the terms of a
separate agreement between broker and Buyer.  Except as provided above, each
party will defend, indemnify and hold the other party harmless from any claim,
loss or liability made or imposed by any other party claiming a commission or
fee in connection with this transaction and arising out of the indemnifying
party’s conduct.  Subject to Sections 9.1 and 9.2 above, Buyer shall be
responsible for any reasonable leasing commission due after Closing (not to
exceed six percent of the gross rental to be derived from any applicable lease)
that is payable to any broker retained by Seller or by John L. Scott, Inc.
("JLS") in connection with JLS's renewal of its lease at the Property to the
extent the renewal term applies to a period after Closing.
 
18.11 Drafting of Agreement.  The parties acknowledge that this Agreement has
been negotiated at arm's length, that each party has been represented by
independent counsel
 
 
 
18

--------------------------------------------------------------------------------

 
and that this Agreement has been drafted by both parties and no one party shall
be construed as the draftsperson.
 
18.12 Counterparts/Facsimile/Electronic Mail.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  Signatures by facsimile
or electronic mail shall be binding as originals.
 
18.13 Arbitration.  All claims, disputes and other matters in question between
the parties to this Agreement arising out of or relating to this Agreement or
the breach thereof, shall be decided by mandatory and binding arbitration in
accordance with the rules of the JAMS, currently in effect unless the parties
mutually agree otherwise.  The arbitration shall be held in Seattle,
Washington.  The award rendered by the arbitrator or arbitrators shall be final
and binding, and judgment may be entered upon it in accordance with applicable
law in any court having jurisdiction thereof.  Each party shall pay one-half the
arbitration fees, except that the arbitrator(s) shall award attorney fees to the
prevailing party under Section 18.18.
 
18.14 Governing Law.  This Agreement shall be construed, applied and enforced in
accordance with the laws of the state in which the Property is located.
 
18.15 Authority of Signatories.  The respective persons who have executed this
Agreement on behalf of a party represent and warrant that they have been duly
authorized to do so by such party and no other or further signature or approval
is required to bind the party to this Agreement.  All documents delivered at
closing will be executed by a duly authorized person on behalf of such party.
 
18.16 Assignment.  Buyer may assign this Agreement and Buyer’s rights under this
Agreement to an assignee owned or controlled by Buyer without Seller’s consent
but with prior written notice to Seller.  Except as provided above, neither
party shall have the right to assign this Agreement or any of its rights or
obligations hereunder to any person or other entity without the written consent
of the other party, which approval shall not be unreasonably withheld,
conditioned, or delayed; provided, however, that Buyer consents to an assignment
by Seller to a third party exchange accommodator as part of an IRC Section 1031
exchange.
 
18.17 Confidentiality.  Except as otherwise provided herein, including Section
6.2, Buyer expressly acknowledges and agrees that the transactions contemplated
by this Agreement, Seller’s Documents or any information obtained during the
Contingency Period concerning the Property that are not otherwise known by or
available to the public and the terms, conditions and negotiations concerning
the same shall be held in the strictest confidence by Buyer and shall not be
disclosed by Buyer unless and until the Closing occurs, except to its legal
counsel, surveyor, title company, broker, accountants, consultants, officers,
partners, directors and shareholders and any prospective lenders, financial
partners and their agents, consultants and representatives (the "Authorized
Representatives"), and except and only to the extent that such disclosure may be
necessary for its performance hereunder.  If the transaction contemplated by
this Agreement does not occur for any reason whatsoever, Buyer shall promptly
return to Seller, and shall instruct its Authorized Representatives to return to
Seller, all copies and originals of all documents and information provided to
Buyer by Seller, as well as copies of all third-party
 
 
19

--------------------------------------------------------------------------------

 
reports obtained by Buyer related to the Property and destroy all copies and
delete all electronic copies.  Nothing contained in this Section 18.17 shall
preclude or limit either party from disclosing or accessing any information
otherwise deemed confidential under this Section 18.17 in connection with the
party's enforcement of its rights following a disagreement hereunder or in
response to lawful process or subpoena or other valid or enforceable order of a
court of competent jurisdiction or any filings with Authorities required by
reason of the transactions provided for herein.  The provisions of this
Section 18.17 shall survive any termination of this Agreement.
 
18.18 Attorney Fees and Costs.  In the event either party breaches any
obligation under this Agreement, the nonbreaching party shall be entitled to all
costs and expenses incurred, including reasonable attorney fees, as a result of
the breach.  In addition, in the event any suit, action, or arbitration is
instituted to enforce any term of this Agreement, the prevailing party shall be
entitled to recover from the other party such sum as the court or arbitrator may
adjudge reasonable as attorney fees in arbitration, at trial, and on appeal of
such suit or action, and also any fees incurred in any bankruptcy matter, in
addition to all other sums provided by law.
 
18.19 Confirmation of Contingency Periods.  Promptly after the Effective Date of
this Agreement, the parties shall execute a Confirmation of Contingency Periods
in the form attached Exhibit E, setting forth the applicable deadlines for the
contingencies set forth herein.
 
18.20 Calculation of Time Periods.  Whenever a time period is set forth in days
in this Agreement, the first day from which the designated period of time begins
to run shall not be included.  The last day of the period so computed shall be
included, unless it is a Saturday or legal holiday, including Sunday, in which
event, the period runs until the end of the next day which is not a Saturday,
Sunday or legal holiday.
 
18.21 SEC Audit Requirements.  From and after the Effective Date, Seller shall
cooperate with Buyer’s 8-K and audit requirements as set out in Exhibit G.


[Signatures on Following Pages]
 
 
 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate as of the day and year first above written.
 
 

RETAIL OPPORTUNITY   
Corniche Development, Inc.,
INVESTMENTS CORP.,  
a Washington corporation
a Delaware corporation           By: /s/ John B. Roche   By: /s/ Norma Horner
Name: John B. Roche   Name: Norma Horner Title: CEO   Title: President Date of
Signature: 2/14/10   Date of Signature: 2/13/10        STATE
OF  Colorado                              )    
                                                                     ) ss    
County of  _____________________)          

 
This instrument was acknowledged before me on this day of February 13th,  2010,
by Norma Horner as president of Corniche Development, Inc., who being duly sworn
acknowledged said instrument to be said corporation’s voluntary act and deed.
 
 

  /s/ Janet Blackman   Notary Public For State of Colorado    

       STATE OF  New York                             )    
                                                                     ) ss    
County of  Westchester                          )      

 
This instrument was acknowledged before me on this day of February 16,  2010, by
John Roche as CFO of Retail Opportunity Investments Corp., a Delaware
corporation, who being duly sworn acknowledged said instrument to be said
corporation’s voluntary act and deed.
 

  /s/ Christine De Guisto   Notary Public For State of New York    

 
Exhibits:


Exhibit  A
Property Description (Section A)

Exhibit B
Bill of Sale form (Section 1)

Exhibit C
Assignment of Leases (Section 9.3)

Exhibit D
Assignment of Contracts and Warranties (Section 9.5)

Exhibit E
Confirmation of Contingency Period (Section 18.19)

Exhibit F
Estoppel Certificate Form

Exhibit G
8-K and Audit Requirements (Section 18.21)

 
21

--------------------------------------------------------------------------------

 

EXHIBIT A
Property Description
 
 
 
 
 
 
 
 
 
 
 
22

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
[exh102_23.gif]




 
23

--------------------------------------------------------------------------------

 

EXHIBIT B
Bill of Sale Form


BILL OF SALE


_____________________, a(n) ___________________ (“Seller”), for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby bargain, transfer, convey and deliver to Retail
Opportunity Investments Corp., a Delaware corporation (“Buyer”), its successors
and/or assigns:


All the personal property owned by Seller (collectively, “Personal Property”)
located on or used in the operation of the real property commonly known as
_______________________________________, including all personal property listed
in the attached Schedule B-1.


Seller hereby covenants with Buyer that the Personal Property is free and clear
of and from all encumbrances, security interests, liens, mortgages and claims
whatsoever and that Seller is the owner of and has the right to sell
same.  Seller warrants and agrees to defend the title in and to the Personal
Property unto Buyer, its successors or assigns against the lawful claims and
demands of all persons claiming by or through Seller.
 

SELLER:   BUYER:     ____________________________________________ Retail
Opportunity Investments   Corp., a Delaware corporation        
By: _________________________________________
By: _________________________________________ Name:
_______________________________________ Name:
_______________________________________
Title: ________________________________________
Title: ________________________________________
Date: ________________________________________
Date: ________________________________________    

 
                                                                         


 
 
24

--------------------------------------------------------------------------------

 
EXHIBIT C
Assignment of Leases




ASSIGNMENT OF LEASES


THIS ASSIGNMENT OF LEASES (this “Assignment”) is made and entered into as of
this _____ day of ______________, 20___, by and between Corniche Development,
Inc., a Washington corporation (“Assignor”), and Retail Opportunity Investments
Corp., a Delaware corporation (“Assignee”).


RECITALS


This Assignment is entered into on the basis of and with respect to the
following facts, agreements and understandings:


A.           Assignor, as landlord, is a party to the leases listed in the
attached Schedule C-1 (the “Leases”) with respect to the real property located
at 208 91st Avenue NE, Lake Stevens, Snohomish County, Washington (the
“Property”).


B.           By deed recorded ________________, 20___, Assignor sold and
conveyed its entire right, title and interest in and to the Property to Assignee
and, in conjunction therewith, Assignor agreed to assign its interest as
landlord under the Leases to Assignee and Assignee has agreed to assume the
landlord’s obligations under the Leases, all as more particularly set forth in
this Assignment.


NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and agreements set forth herein, Assignor and Assignee agree as
follows:


1. Assignment.


Assignor hereby sells, assigns, grants, transfers and sets over to Assignee, its
heirs, personal representatives, successors and assigns, all of Assignor’s
right, title and interest as landlord under the Leases.


2. Acceptance of Assignment and Assumption of Obligations.


Assignee hereby accepts the assignment of the landlord’s interest under the
Leases and, for the benefit of Assignor, assumes and agrees faithfully to
perform all of the obligations which are required to be performed by the
landlord under the Leases.


3. Effective Date.


The effective date of this Assignment and each and every provision hereof is and
shall be _______________, 20___ (the “Effective Date”).


 
25

--------------------------------------------------------------------------------

 
4. Assignor’s Indemnity of Assignee.


Assignor hereby agrees to defend (with counsel reasonably satisfactory to
Assignee) indemnify, and hold harmless Assignee, its partners, and their
officers, directors, employees, agents, representatives, successors, and
assigns, and each of them, from and against any and all claims, suits, demands,
causes of action, actions, liabilities, losses, damages, costs and expenses
(including attorneys’ fees) arising out of or related to the Leases committed or
alleged to have been committed prior to the Effective Date.


5. Assignee’s Indemnity of Assignor.


Assignee hereby agrees to defend (with counsel reasonably satisfactory to
Assignor), indemnify, and hold harmless Assignor, its shareholders, and their
respective directors, officers, employees, agents, representatives, successors
and assigns, and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys’ fees) arising out of or related to the Leases
committed or alleged to have been committed on or after the Effective Date.


6. Successors and Assigns.


This Assignment, and each and every provision hereof, shall bind and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.


7. Governing Law.


This Assignment shall be construed and interpreted and the rights and
obligations of the parties hereto determined in accordance with the laws of the
State wherein the Property is located.


8. Headings and Captions.


The headings and captions of the paragraphs of this Assignment are for
convenience and reference only and in no way define, describe or limit the scope
or intent of this Assignment or any of the provisions hereof.


9. Gender and Number.


As used in this Assignment, the neuter shall include the feminine and masculine,
the singular shall include the plural and the plural shall include the singular,
as the context may require.


10. Multiple Counterparts.


This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


 
26

--------------------------------------------------------------------------------

 
11. Attorneys’ Fees.


In the event that either party hereto brings an action at law or in equity to
enforce or interpret or seek redress for breach of this Assignment, the
prevailing party in such action shall be entitled to recover from the other its
litigation expenses and reasonable attorneys’ fees in addition to all other
appropriate relief.
 
Retail Opportunity Investments  
Corp., a Delaware corporation 
Corniche Development, Inc.,
a Washington corporation
        By: _________________________________________
By: _________________________________________ Name:
_______________________________________ Name:
_______________________________________
Title: ________________________________________
Title: ________________________________________
Date: ________________________________________
Date: ________________________________________    

 
                                                                         

 
 
27

--------------------------------------------------------------------------------

 
EXHIBIT D
Assignment of Contracts and Warranties




ASSIGNMENT OF CONTRACTS AND WARRANTIES


THIS ASSIGNMENT OF CONTRACTS AND WARRANTIES (this “Assignment”) is made and
entered into as of this _____ day of ______________, 20___, by and between
Corniche Development, Inc., a Washington corporation (“Assignor”), and Retail
Opportunity Investments Corp., a Delaware corporation (“Assignee”).


RECITALS


This Assignment is entered into on the basis of and with respect to the
following facts, agreements and understandings:


A.           Assignor is a party to the contracts and warranties listed on the
attached Schedule D-1 (the “Contracts and Warranties”) with respect to the real
property located at  208 91st Avenue NE, Lake Stevens, Snohomish County,
Washington (the “Property”).


B.           By deed recorded ________________, 20___, Assignor sold and
conveyed its entire right, title and interest in and to the Property to Assignee
and, in conjunction therewith, Assignor agreed to assign its interest under the
Contracts and Warranties to Assignee and Assignee has agreed to assume
Assignor’s obligations under the Contracts and Warranties, all as more
particularly set forth in this Assignment.


NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and agreements set forth herein, Assignor and Assignee agree as
follows:


1. Assignment.


Assignor hereby sells, assigns, grants, transfers and sets over to Assignee, its
heirs, personal representatives, successors and assigns, all of Assignor’s
right, title and interest under the Contracts and Warranties.


2. Acceptance of Assignment and Assumption of Obligations.


Assignee hereby accepts the assignment of the Contracts and Warranties and, for
the benefit of Assignor, assumes and agrees faithfully to perform all of the
obligations which are required to be performed by Assignor under the Contracts
and Warranties.


3. Effective Date.


The effective date of this Assignment and each and every provision hereof is and
shall be _______________, 20___ (the “Effective Date”).


 
28

--------------------------------------------------------------------------------

 
4. Assignor’s Indemnity of Assignee.


Assignor hereby agrees to defend (with counsel reasonably satisfactory to
Assignee), indemnify, and hold harmless Assignee, its partners and their
respective officers, directors, employees, agents, representatives, successors,
and assigns and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys’ fees) arising out of or related to the Contracts
and Warranties committed or alleged to have been committed prior to the
Effective Date.


5. Assignee’s Indemnity of Assignor.


Assignee hereby agrees to defend (with counsel reasonably satisfactory to
Assignor), indemnify, and hold harmless Assignor, its shareholders, and their
respective directors, officers, employees, agents, representatives, successors
and assigns, and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys’ fees) arising out of or related to the Contracts
and Warranties committed or alleged to have been committed on or after the
Effective Date.


6. Successors and Assigns.


This Assignment, and each and every provision hereof, shall bind and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.


7. Governing Law.


This Assignment shall be construed and interpreted and the rights and
obligations of the parties hereto determined in accordance with the laws of the
State wherein the Property is located.


8. Headings and Captions.


The headings and captions of the paragraphs of this Assignment are for
convenience and reference only and in no way define, describe or limit the scope
or intent of this Assignment or any of the provisions hereof.


9. Gender and Number.


As used in this Assignment, the neuter shall include the feminine and masculine,
the singular shall include the plural and the plural shall include the singular,
as the context may require.


10. Multiple Counterparts.


This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


 
29

--------------------------------------------------------------------------------

 
11. Attorneys’ Fees.


In the event that either party hereto brings an action at law or in equity to
enforce or interpret or seek redress for breach of this Assignment, the
prevailing party in such action shall be entitled to recover from the other its
litigation expenses and reasonable attorneys’ fees in addition to all other
appropriate relief.
 
 
Retail Opportunity Investments  
Corp., a Delaware corporation 
Corniche Development, Inc.,
a Washington corporation
        By: _________________________________________
By: _________________________________________ Name:
_______________________________________ Name:
_______________________________________
Title: ________________________________________
Title: ________________________________________
Date: ________________________________________
Date: ________________________________________    

 
                                                                         


                                   

 
30

--------------------------------------------------------------------------------

 
EXHIBIT E


Confirmation Of Contingency Periods




The parties acknowledge that the deadlines for the contingency periods in the
Purchase and Sale Agreement dated ________________ __, 20____ between Corniche
Development, Inc. (“Seller”) and Retail Opportunity Investments Corp. (“Buyer”)
are as follows:
 

  EVENT EXPIRATION DATE   Contingency Period 
________________________________________   Title Report Due
________________________________________   Documents Provided by Seller
________________________________________   Document Review by Buyer 
________________________________________   Closing
________________________________________      

 
RETAIL OPPORTUNITY
INVESTMENTS CORP.,
CORNICHE DEVELOPMENT, INC.
a Washington corporation
a Delaware corporation       By: _________________________________________
By: _________________________________________ Name:
_______________________________________ Name:
_______________________________________
Title: ________________________________________
Title: ________________________________________ Date of
Signature: ______________________________ Date of
Signature: ______________________________    

 
          


                                                 
 
31

--------------------------------------------------------------------------------

 

EXHIBIT F


Form of Estoppel Certificate


The undersigned, is the tenant ("Tenant") under that certain lease dated
____________________, (the "Lease") with Corniche Development, Inc., a
Washington corporation, for certain premises ("Premises") located in the
shopping center commonly known as the Market at Lake Stevens ("Shopping Center")
in the City of Lake Stevens, State of Washington.  The undersigned understands
that Retail Opportunity Investment Corp. has offered or committed to enter into
a transaction with Landlord and has requested this certificate (this
"Certificate") from the undersigned as a condition precedent to the consummation
of such transaction and will therefore be relying upon the representations and
warranties contained herein.


The undersigned hereby represents, warrants and certifies as follows:


A. A copy of the Lease, with all modifications, amendments, supplements or
changes, is attached hereto as Exhibit A and is a true and correct copy of the
Lease and constitutes the only agreement between Landlord and Tenant with
respect to the leased Premises.


B. The Lease (including all exhibits) is in full force and effect, has not been
terminated, and is enforceable in accordance with its terms.


C. The Lease has not been modified, amended, supplemented or changed in any way,
except as evidenced by the documents attached as Exhibit A and except as
follows:  (if none, state none) _________________.


D. The Lease constitutes the entire agreement between Landlord and Tenant for
the Premises, and there are no other agreements, written or oral, between
Landlord and Tenant relating to the Premises.


E. Tenant has accepted possession of the Premises demised under the Lease and
all items required to be performed by Landlord under the terms of the Lease,
including construction of all improvements required therein, have been completed
by Landlord within the time periods set forth in the Lease, and all required
contributions by Landlord to Tenant on account of Tenant's improvements to the
Premises have been paid in full.


F. The term ("Term") of the Lease commenced on ____________ and full rental is
currently accruing thereunder.  The Term shall expire on ______________.  There
are _______ remaining options to extend the Term for periods of __________
months each.


G. Neither Tenant nor Landlord has begun any action, or given or received any
notice for the purpose of termination of the Lease.


 
32

--------------------------------------------------------------------------------

 
H. Tenant is currently paying monthly rent under the Lease in the amount of
_____________ per month ("Base Rent"). The Base Rent under the Lease is current
as of _________, 2010.  The next payment of Base Rent is due on ___________,
2010.


I. No Base Rent or other charges have been paid more than thirty (30) days in
advance of its due date.


J. Tenant pays percentage rent (if any) under the Lease at the rate of ____% of
Gross Sales ("Percentage Rent").


K. Tenant is currently paying additional rent under the Lease for Tenant's share
of common area expenses, taxes and insurance in the amount of _________ per
month ("Additional Rent").


L. The amount of Tenant's security deposit held by Landlord under the Lease is
_____________ ("Security Deposit").


M. No default or event that, with the giving of notice or the passage of time,
or both, would constitute a default on the part of the undersigned exists under
the Lease, nor is the undersigned (to the best of its knowledge) aware of any
default or event that with the passing of time or the giving of notice, or both,
would constitute a default on the part of Landlord under the Lease.


N. The undersigned has not received notice of any assignment, hypothecation,
mortgage or pledge of Landlord's interest in the Lease or of any rents or other
amounts due thereunder.


O. There is no period of free rent, rental abatement or reduction, except as set
forth in the Lease, and Landlord has not given or conceded to Tenant any other
concessions, abatements or compromises with respect to the rental obligations
under the Lease.


P. There are no offsets or credits against or defenses to payment of any
monetary obligations payable under the Lease.


Q. Except as provided in the Lease and identified above, Tenant does not have
any options or rights to extend the Term or expand the Premises.  Tenant has no
rights of first offer or refusal (or other rights) to purchase the Premises or
any part thereof or all or any part of the real property of which the Premises
are a part, or if it had any such right, the same has been waived and has
terminated.


R. No actions, whether voluntary or otherwise, are pending against Tenant under
the bankruptcy laws of the United States or any state thereof.


S. Tenant has not assigned, sublet or otherwise transferred Tenant's interest in
the Lease or the Premises to any party.


 
33

--------------------------------------------------------------------------------

 
T. To the best of Tenant's knowledge, the use, maintenance and operation of the
Premises currently complies with all applicable federal, state, county or local
statutes, laws, rules and regulations, including those relating to
environmental, health or safety matters.


U. Tenant has not received notice of any alleged violation of any law governing
the use or operation of the Premises and no outstanding writs, injunctions,
decrees, orders or judgments are pending, or to the best of Tenant's knowledge,
threatened, concerning the use, maintenance or operations of the Premises by
Tenant, nor is the Tenant aware of the basis for any such proceeding.


V. The undersigned is authorized to execute this Certificate on behalf of
Tenant.


W. This Certificate and the Lease are legal, valid, binding and enforceable
obligations of Tenant.


Tenant executes this Certificate with the understanding that Lessor is
contemplating selling the Premises, and Landlord, Retail Opportunity Investment
Corp., and any lender of either of them and their respective successors and
assigns (including any mortgagee or beneficiary under a deed of trust or
mortgage) will be entitled to rely on this Certificate.
 
 
Dated:  _____________________, 2010
 
 
 
 
 
 
TENANT:
_________________________________________,
a ________________________________________
 
By: ______________________________________
Name: ____________________________________
Title: _____________________________________

 
                                           
 
34

--------------------------------------------------------------------------------

 
Exhibit G


8-K and Audit Requirements
 
For the period of time commencing on the Effective Date and continuing through
the first anniversary of the Closing Date, Seller shall, from time to time, upon
reasonable advance notice from Buyer, provide Buyer and its representatives,
agents and employees with access to all financial and other information
pertaining to the period of Seller’s ownership and operation of the Property
other than those subject to attorney-client privilege, work product doctrine, or
a confidentiality covenant or order, which information is relevant and
reasonably necessary, in the opinion of Buyer or its outside third party
accountants (the “Accountants”), to enable Buyer and its Accountants to prepare
financial statements in compliance with any and or all of (a) Rule 3-14 of
Regulation S-X of the Securities and Exchange Commission (the “Commission”); (b)
any other rule issued by the Commission and applicable to Buyer; and (c) any
registration statement, report or disclosure statement filed with the Commission
by, or on behalf of Buyer; provided, however, that in any such event(s), Buyer
shall reimburse Seller for those reasonable third party, out-of-pocket costs and
expenses that Seller incurs in order to comply with the foregoing
requirement.  Seller acknowledges and agrees that the following is a
representative description of the information and documentation that Buyer and
the Accountants may require in order to comply with (a), (b) and (c)
above.  Seller shall provide the following information and documentation on a
per-building basis, if available (capitalized terms not defined herein shall
have the meanings as ascribed to such terms in the Agreement to which this
Exhibit is attached):
 
1. Rent rolls for the calendar month in which the Closing occurs and the eleven
(11) calendar months immediately preceding the calendar month in which the
Closing occurs;
 
2. Seller’s written analysis of both (a) scheduled increases in base rent
required under the Leases in effect on the Closing Date; and (b) rent
concessions imposed by those Leases;
 
3. Seller’s internally prepared operating statements;
 
4. Access to Lease files;
 
5. Most currently available real estate tax bills;
 
6. Access to Seller’s cash receipt journal(s) and bank statements for the
Property;
 
7. Seller’s general ledger with respect to the Property, excluding Seller’s
proprietary accounts;
 
8. Seller’s schedule of expense reimbursements required under the Leases in
effect on the Closing Date;
 
35

--------------------------------------------------------------------------------

 
9. Schedule of those items of repairs and maintenance performed by or at the
direction of the Seller during the Seller’s final fiscal year in which Seller
owns and operates the Property (the “Final Fiscal Year”);
 
10. Schedule of those capital improvements and fixed asset additions made by or
at the direction of Seller during the Final Fiscal Year;
 
11. Access to Seller’s invoices with respect to expenditures made during the
Final Fiscal Year; and
 
12. Access (during normal and customary business hours) to responsible personnel
to answer accounting questions.
 
Nothing herein shall require Seller to conduct its own audits or generate any
requested materials that are not in its possession, custody or control.
 
The provisions of the foregoing information shall be for informational purposes
only, shall not be deemed to be representations or warranties under this
Agreement, and shall not expose Seller to any liability on account thereof.
 
Upon at least twenty (20) days’ prior written notice and not more than once
during the one (1) year period, upon Buyer’s request, for a period of one (1)
year after Closing, Seller shall on a one (1)-time basis only, make Seller’s
books, records, existing supporting invoices and other existing substantiating
documentation that are not deemed by Seller to be privileged, available to Buyer
for inspection, copying and audit by Buyer’s designated accountants, at the
expense of Buyer.  This obligation shall survive the Closing for a period of one
(1) year and shall not be merged with any instrument of conveyance delivered at
the Closing.
 
 
 
36

--------------------------------------------------------------------------------

 


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT




This First Amendment to Purchase and Sale Agreement (this “Amendment”) is
effective March 1, 2010, by and between CORNICHE DEVELOPMENT, INC., a Washington
corporation (“Seller”), and RETAIL OPPORTUNITY INVESTMENTS CORP., a Delaware
corporation (“Buyer”).


RECITALS


A. On or about February 14, 2010, Buyer and Seller entered into that certain
Purchase and Sale Agreement (the “Purchase Agreement”), pursuant to which Seller
agreed to sell and Buyer agreed to buy certain real property and improvements
known as The Market at Lake Stevens, as more particularly described in the
Purchase Agreement.


B. Buyer and Seller now wish to amend the Purchase Agreement on the terms and
conditions contained herein:


AGREEMENT


NOW, THEREFORE, the parties agree as follows:


1. Buyer’s Waiver of Conditions.  Buyer hereby waives the conditions set out in
Sections 6.1, 6.2, 6.3, 6.4 and 6.6 of the Purchase Agreement.


2. Agreed-upon Permitted Exceptions.  Buyer and Seller hereby agree that the
Permitted Exceptions will be those set out in that certain First American Title


 
 
1 - FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------

 
Insurance Company Report dated February 9, 2010 (File No. NCS-429320-OR1), as
follows:
 
2.1 The Schedule B-Section 2 General Exceptions, unless Buyer purchases extended
coverage, in which case, these will not be Permitted Exceptions; and
 
2.2 The Schedule B-Section 2 Special Exceptions as follows:  4, 5, 6, 7, 8, 9,
13, 14, 15, 16, 17, 18, 19 (except that this Exception would be combined with
Exception 14), 20, 21, 22, 23, and 27.
 
2.3           In addition, any items that Title Company adds through a
supplemental report based on its review of the survey prepared by Dowl HKM ,
File No. S110-08A, with a “checked date” of  2010-02-20, shall be a Permitted
Exception.
 
3. Personal Property/Assignment of SDC Credit and Reimbursement Rights.  There
is no tangible personal property to be conveyed by Seller to Buyer at Closing,
so Seller and Buyer waive the requirement in Section 1 of the Purchase Agreement
that Seller provide a list of such personal property to Buyer.  However, in
connection with closing, Seller will convey to Buyer, at no additional
consideration, all Seller’s right, title, and interest in and to any right to
any credit (including any system development charge credit), reimbursement right
(but excluding refundable deposits), or so-called “latecomer’s charge,” to which
Seller may be entitled under any of the documents of record or under any
applicable reimbursement program, statute, or law, including but not limited to,
those reimbursement and credit rights mentioned in Exception 14 of the Permitted
Exceptions.


 
2 - FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------

 
4. Other Terms and Conditions Remain.  In the event of any inconsistencies
between the Purchase Agreement and this Amendment, the terms of this Amendment
shall control.  Except as expressly set forth in this Amendment, the Agreement
otherwise is unmodified and remains in full force and effect.


5. Capitalized Terms.  Capitalized terms used but not defined herein shall have
the meaning set out in the Purchase Agreement.


6. Execution.  This Amendment may be executed in counterparts.  Facsimile or
electronic delivery is sufficient.
 
 

CORNICHE DEVELOPMENT, INC.  RETAIL OPPORTUNITY a Washington corporation
INVESTMENTS CORP.  
a Delaware corporation
    By: _________________________________________
By: _________________________________________ Printed Name:
_________________________________ Printed Name:
_________________________________
Title: ________________________________________
Title: ________________________________________
Date: ________________________________________
Date: ________________________________________    

 
 
 
3 - FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------